   Case 2:20-cv-00424-MHT-SRW Document 15 Filed 08/25/20 Page 1 of 1




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


SHONDA PHILLIPS,           )
                           )
     Plaintiff,            )
                           )                 CIVIL ACTION NO.
     v.                    )                  2:20cv424-MHT
                           )                       (WO)
ARCADIA SETTLEMENTS GROUP, )
INC.(f/k/a EPS Settlements )
Group of Alabama, Inc.);   )
et al.,                    )
                           )
     Defendants.           )

                                ORDER

    Upon consideration of plaintiff's motion to remand

(doc. no. 11), it is the ORDER, JUDGMENT, and DECREE of

the court that the motion is granted and that, pursuant

to 28 U.S.C. § 1447(c), this cause is remanded to the

Circuit Court of Bullock County, Alabama.

    The    clerk    of    the    court    is    DIRECTED     to    take

appropriate steps to effect the remand.

    This case is closed in this court.

    DONE, this the 25th day of August, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
